       Case 1:20-cv-10503-AJN-JLC Document 20 Filed 03/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                    3/16/21



  Mark F. Coleman,

                          Plaintiff,
                                                                       20-cv-10503 (AJN)
                  –v–
                                                                             ORDER
  New York City Department of Health and Mental
  Hygiene, et al.,

                          Defendants.




ALISON J. NATHAN, District Judge:

        On March 12, 2021, Defendants filed a motion to dismiss the Complaint and the
Amended Complaint pursuant to Rule 12(b) of the Federal Rules of Civil Procedure. Dkt. No.
15. It is hereby ORDERED that if Plaintiff intends to file an amended complaint, he shall do so
by April 12, 2021. Plaintiff is hereby advised that any amended complaint will completely
replace the original complaint. Accordingly, if Plaintiff files an amended complaint, he should
include all of the information he believes is necessary to make a short, plain statement explaining
why he entitled to relief against the Defendants. Plaintiff is on notice that declining to amend his
pleadings to timely respond to a fully briefed argument in the Defendants’ March 12, 2021
motion to dismiss may well constitute a waiver of the Plaintiff’s right to use the amendment
process to cure any defects that have been made apparent by the Defendants’ briefing. See
Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC., 797 F.3d 160, 190 (2d Cir. 2015)
(leaving “unaltered the grounds on which denial of leave to amend has long been held proper,
such as undue delay, bad faith, dilatory motive, and futility.”).
        If Plaintiff chooses to amend, the Defendant may then (a) file an answer; (b) file a new
motion to dismiss; or (c) submit a letter stating that it intends to rely on the initially filed motion
to dismiss.
        IT IS FURTHER ORDERED that if no amended complaint is filed, Plaintiff shall serve
his opposition to the Defendant’s motion to dismiss by April 12, 2021. The Defendant’s reply,
       Case 1:20-cv-10503-AJN-JLC Document 20 Filed 03/16/21 Page 2 of 2




if any, shall be served by April 26, 2021.
       IT IS FURTHER ORDERED that either party may request an extension of the briefing
schedule for the motion. A deadline will be extended if the party demonstrates that its pursuit of
the action has been diligent and that there is a good reason for extending the deadline.
       The Clerk of Court is respectfully directed to mail a copy of this Order to the Plaintiff.

       SO ORDERED.


Dated: March 16, 2021
       New York, New York


                                              __________________________________
                                                      ALISON J. NATHAN
                                                    United States District Judge
